The beneficiary having died, the trust fund is to be distributed in accordance with the provisions of the third clause of the will. In that clause the testatrix says she gives this fund "in equal portions" to her five brothers, naming them, "or their lawful heirs." If this language is given its ordinary meaning (and there is nothing to show that that was not the testatrix's intention), the trust fund is to be divided into five "equal portions," and one of these portions distributed to the "lawful heirs" of each of her five brothers. Dana v. Sanborn, 70 N.H. 152.
Case discharged.
All concurred.